YELVERTON, Judge.
For the reasons given in Bertrand v. St. Paul Fire and Marine Ins. Co., 491 So.2d 474 (La.App. 3rd Cir.1986), the judgment of the trial court dismissing the claims against Jennings-American Legion Hospital, Dr. Chris Schumacher, and St. Paul Fire & Marine Insurance Company is reversed, and the case is remanded to the district court for further proceedings. The judgment dismissing Dr. Richard McGre-gor is affirmed. Jennings-American Legion Hospital, Dr. Chris Schumacker, and St. Paul Fire & Marine Insurance Company will pay the costs of this appeal.
*483AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
STOKER, J., concurs for written reasons assigned in our docket No. 85-732.